Citation Nr: 0735960	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-37 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly compensation on account of the 
need for regular aid and attendance of another person or on 
account of being permanently housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1944 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


FINDINGS OF FACT

1.  The veteran is service-connected for post traumatic 
stress disorder/major depressive disorder, residuals of 
gunshot wound perforating the left buttock and thigh (severe 
damage to Muscle Group XVII), removal of left testicle due to 
gunshot wound to left buttock and thigh, and impotency.

2.  The veteran does not have one disability rated as 100 
percent disabling.

3.  The objective evidence does not show that the veteran is 
totally blind or near totally blind, a patient in a nursing 
home, or bedridden.

4.  The veteran is not in need of regular aid and attendance 
in performing his activities of daily living as a result of 
his service-connected disabilities, nor is he housebound.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance of another person or on 
account of being permanently housebound are not met.  38 
U.S.C.A. §§ 1114(l), 1502, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.350(b), 3.352 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
May 2004, prior to the initial AOJ decision.  This notice was 
deficient in that it failed to provide notice to the veteran 
of the fourth Pelegrini II element.  The Board finds, 
however, that the purposes of the notice requirements has not 
been frustrated and the error in failing to provide notice of 
the fourth Pelegrini II element has not affected the 
essential fairness of the adjudication because the veteran 
had actual knowledge of what information and evidence is 
needed to establish his claim for service connection, which 
is evidenced by his multiple submissions of both medical and 
lay evidence in support of his claim.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show error did not affect the essential fairness of 
the adjudication.).  The veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  He was told it was his 
responsibility to support the claim with appropriate evidence 
and has been given the regulations applicable to VA's duty to 
notify and assist.  Indeed, the veteran submitted substantial 
evidence in connection with his claim, which indicates he 
knew of the need to provide VA with information and evidence 
to support his claim.  In addition, he advised VA that he had 
no additional evidence to submit in support of his claim in 
April 2006 and July 2006.  VA has, therefore, fulfilled its 
"duty to notify" the veteran. 

The Board also notes that the veteran has not been provided 
notice pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that an effective date for the award of benefits will 
be assigned if awarded.  However, given the denial of the 
veteran's claim, any questions as to an effective date are 
moot.  Thus the Board finds that the veteran has not been 
prejudiced by VA's failure to provide notice on this element 
of his claim.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from July 
2001 through May 2005.  The veteran submitted private home 
health care records, but did not provide a release for VA to 
obtain any additional records although asked to do so.  The 
veteran was notified in the rating decision, Statement of the 
Case and Supplemental Statements of the Case of what evidence 
the RO had considered in rendering its decisions.  He 
submitted multiple statements that he had no additional 
evidence to submit.  VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 
2002).   VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on his claim in July 2004.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Special monthly compensation is payable to a veteran whose 
service-connected disabilities leave him/her so helpless as 
to be in need of regular aid and attendance. 38 U.S.C.A. § 
1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2007).  
Determinations as to factual need for aid and attendance must 
be based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the veteran to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable, frequent need to adjust 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid, inability 
to feed himself/herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care and assistance on a regular basis to 
protect the veteran from hazards or dangers incident to 
his/her daily environment.  38 C.F.R. § 3.352(a) (2007).  

In determining the need for aid and attendance, it is not 
required that all of the disabling conditions enumerated be 
found to exist before a favorable rating may be made; the 
particular personal functions, which the veteran is unable to 
perform, should be considered in connection with his 
condition as a whole, and the need for aid and attendance 
must only be regular, not constant.  Id.  The Board must 
specifically consider whether the enumerated factors are 
present, and the factors must be considered in connection 
with the veteran's condition as a whole; for a favorable 
rating, at least one of the enumerated factors must be 
present.  Turco v. Brown, 9 Vet. App. 222, 224-5 (1996).  
"Bedridden" will also be a proper basis for the 
determination of aid and attendance.  "Bedridden" means a 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  
Determinations that the person is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  
38 C.F.R. § 3.351(a) (2007).

Entitlement to additional compensation by reason of being 
housebound are awarded where the veteran has a service-
connected disability evaluated as 100 percent disabling under 
VA's Schedule for Rating Disabilities, and (1) has additional 
disability or disabilities independently ratable at 60 
percent or more; or (2) is "permanently housebound" by 
reason of service-connected disability or disabilities (i.e., 
the veteran is substantially confined to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the service-
connected disability or disabilities and resultant 
confinement will continue throughout his lifetime).  38 
U.S.C.A. § 1114 (West 2002).  

The veteran is currently service connected for post traumatic 
stress disorder/major depressive disorder, residuals of 
gunshot wound perforating the left buttock and thigh (severe 
damage to Muscle Group XVII), removal of left testicle due to 
gunshot wound to left buttock and thigh, and impotency with a  
combined evaluation of 80 percent.  He also has been awarded 
total disability due to unemployability as of May 1998.

The evidence of record relevant to the veteran's claim 
consists of VA treatment records, two reports of examination 
for Aid and Attendance completed in May 2004 and April 2005 
by the veteran's VA treating physician, records from various 
home health care organizations, and VA examinations conducted 
in July 2004.  The Board finds that none of this evidence 
shows that the veteran is in need of regular aid and 
attendance, is bedridden, or is permanently housebound due to 
his service-connected disabilities.  Rather the evidence 
shows that any need of aid and attendance is due to his 
nonservice-connected disabilities.  

VA treatment records from July 2001 through May 2005 reveal 
the veteran is treated for multiple conditions, most of them 
not service-connected.  The last primary care treatment note 
in the claims folder from May 2005 indicates the veteran is 
treated for gunshot wound loss of the left testicle (service-
connected disability), erectile dysfunction (service-
connected disability), post traumatic stress disorder (PTSD) 
(service-connected disability), prostate cancer 1996, 
gastroesophageal reflux disease, hiatal hernia, esophageal 
ulcer, detached retina/blindness left eye, ruptured 
appendix/appendectomy 2002, kidney stones 2004, sensorineural 
hearing loss with hearing aids, degenerative joint disease of 
the knees, asbestos exposure, obstructive sleep apnea, colon 
polyps status post polypectomy 2000, and deep venous 
thrombosis 2004.  These treatment records also show the 
veteran has problems with balance secondary to limited range 
of motion and pain in his knees caused by degenerative joint 
disease, which requires him to use either a cane or walker 
for assistance with ambulation as he is at risk for falling.  
The veteran also has some limited range of motion of the 
lumbar spine due to degenerative joint disease.

These treatment records also document that the veteran began 
having problems living independently after his wife's decline 
due to Alzheimer's Disease, which eventually required her to 
be placed in a nursing home in or around 2000.  They also 
show the veteran's son was fighting colon cancer and, thus, 
was unable to assist him.  

In support of his claim, the veteran submitted two reports of 
examination dated in May 2004 and April 2005.  They are on a 
form prepared by the Louisiana Department of Veterans Affairs 
and are signed by the veteran's VA treating physician.  The 
May 2004 report indicates the veteran requires assistance 
with most activities of daily living (ADLs) due to severe 
degenerative joint disease, obesity, uncontrolled 
hypertension, PTSD/depression and sensorineural hearing loss.  
The veteran can take brief excursions away from home but only 
with supervision and assistance.  This report also indicates 
that the veteran had stress urge incontinence and recent 
diarrhea, and is in need of assistance due to poor balance 
and depth perceptions placing him at high risk for falling.  

In the April 2005 report, the veteran's VA doctor stated that 
the veteran requires assistance and supervision with all 
ADLs, and he can take brief excursions away from home but 
only with assistance and supervision.  The diagnoses listed 
were severe degenerative joint disease with poor balance, 
PTSD, hypertension, sensorineural hearing loss, blindness in 
the left eye and gastroesophageal reflux disease.  He did not 
indicate that the veteran had either loss of bladder or bowel 
control at that time.  The doctor stated that the veteran 
requires assistance and supervision to avoid household 
dangers.  

Also in support of his claim, the veteran submitted records 
from various home health care organizations that have 
provided him with aid and attendance periodically since 
January 2001.  Records from January 2001 authorizing home 
care from January to March show the veteran's principle 
diagnosis was detached retina of left eye with other 
pertinent diagnoses of hypertension, prostate cancer, hiatal 
hernia and arthritis.  Orders for treatment were to assist 
with light housekeeping, laundry, preparing and serving 
meals, remind to take medications, escort to doctor's office 
or for short outings, keep pathways clear and uncluttered, 
and remind to use cane for balance.  The next record of home 
assistance is for the period of August to December 2002, 
which shows the veteran received home health aide assistance 
due to surgery performed on August 1, 2002, with multiple 
health problems including leg injury, hearing problems, 
appendicitis, hypertension, stomach disorder, high blood 
pressure and eyesight problems (blind in one eye).  The most 
recent records are from April 2006 and show that it was 
recommended that the veteran receive four hours per day four 
days per week of home health services due to degenerative 
joint disease of the hips and knees and peripheral 
neuropathy.  This record also indicates there was no form of 
cognitive impairment present.

Finally, the veteran was provided two VA examinations in July 
2004 in relation to his claim - an Aid and Attendance or 
Housebound examination and a PTSD examination.  In the report 
of the Aid and Attendance or Housebound examination, the 
examiner noted that he had reviewed the claims file, and the 
veteran has diagnoses of hypertension, PTSD, gastroesophageal 
reflux disease, asbestos (sic), degenerative joint disease, 
history of prostate cancer, and hiatal hernia.  The veteran 
complained that he was having problems with urinary 
incontinence, he had very limited ability to walk any 
distance and he had very poor balance when he tries to 
ambulate.  He also reported having detached retina in his 
left eye with poor vision, receiving a gunshot wound in his 
left leg while stationed in Germany during World War II, and 
having significant hearing loss.  

On physical examination, his height was six feet and weight 
was 277 pounds.  His blood pressure was within normal limits 
(he takes antihypertensive medications).  His posture was 
normal but his gait was very slow and unsteady.  His head, 
face, eyes, ears, mouth, nose, sinuses, throat, neck, chest, 
heart, abdomen, and skin were all normal.  He had a testicle 
missing and deformity of his penis.  Musculoskeletal 
examination revealed full range of motion of all extremities, 
5/5 upper extremity strength bilaterally, and 4/5 lower 
extremity strength bilaterally.  Neurological examination 
revealed patella and deep tendon reflexes were 1+ and 
Achilles reflex was absent bilaterally.

In terms of the question for aid and attendance, it was noted 
that the veteran lives alone and relies on friends and 
neighbors to provide assistance in his daily environment, 
including providing assistance protecting himself.  He is 
restricted to his home and immediate vicinity, except when 
accompanied by a friend or neighbor.  His friend drove him to 
the examination.  He was not hospitalized or permanently 
bedridden.  He manages his own funds.  He is very limited in 
capacity to protect himself from dangerous daily environment.  
He is able to ambulate with the use of a cane or walker about 
two to three feet. 

The diagnoses were hypertension, peripheral vascular disease, 
gastroesophageal reflux disease, degenerative joint disease, 
mixed hearing loss, and PTSD.  The examiner opined that the 
veteran's service-connected disabilities themselves probably 
have limited, if any, bearing on his requirement for aid and 
attendance, but that he does have a number of other issues 
ongoing that make it quite evident that he needs assistance.

The veteran also underwent a PTSD examination in July 2004.  
The examiner noted the veteran is currently 50 percent 
service-connected for PTSD, 50 percent service-connected for 
a buttocks injury and 30 percent service-connected for 
removal of testis; however, he receives 100 percent 
compensation due to unemployability.  The examiner referred 
to the last VA examination conducted in March 2001 for 
details relating to the veteran's pre-military history, war 
zone stressors, and post-military functioning prior to this 
examination.  

The veteran reported that he has had less social activity 
since his last evaluation due to decreased physical mobility 
and the deaths of former acquaintances.  He also reported a 
decline to little or no leisure activity mostly due to the 
same reasons.  He related that his wife remains in the 
nursing home due to Alzheimer's and has continued to decline, 
and his son continued to struggle with progressively 
worsening cancer.  The veteran continued to live alone with 
assistance with food, cleaning, transportation, etc., 
provided by friends and neighbors.  The veteran also reported 
decrease in his physical mobility since his last evaluation 
due to problems with his legs, weight, and decreased lung 
capacity.  His hearing and visual acuity have also 
progressively declined.  It was noted that the veteran 
continues to occasionally attend and participate in veteran 
support groups and is followed for depression.  While no new 
traumatic experiences were reported, the veteran continued to 
struggle with the declining health of his wife and son.  

On mental status examination, the veteran presented as an 
obese man in a wheelchair with a friend present.  He was 
alert and oriented in all spheres and was a good historian 
although he did have difficulty expressing his emotions in 
words.  His speech was normal without delusional material 
noted, and hallucinations were denied.  He reported his mood 
as depressed, but his affect was appropriate and often jovial 
and humorous during the interview.  He reported increased 
frequency of reexperiencing events (such as thoughts, dreams 
and flashbacks) to daily/nightly with associated feelings of 
depression, difficulty returning to sleep and some 
physiological reactivity.  He denied avoiding conversations, 
people, activities or places that might remind him of his 
experiences.  He reported increased loss of interest in 
activities, but he was able to relate to people.  He did 
present with some sense of foreshortened future related to 
his advanced age and current medical conditions.  He admitted 
to some suicidal ideation but did not refer any intent or 
plan.  He reported some irritability and difficulty 
concentrating, and admitted hypervigilance.  Psychometric 
testing results revealed a score of 72 on the PTSD Symptom 
Checklist (indicative of significant experiencing of PTSD 
symptomatology over the past month) and a score of 46 on the 
Beck Depression Inventory-II (indicative of a severe amount 
of depressive symptomatology over the past two weeks).  While 
the veteran did report some difficulty keeping 
bills/paperwork organized, the examiner found the veteran to 
be capable of managing his financial affairs.

The diagnoses were PTSD, chronic, and major depressive 
disorder, chronic, severe.  The examiner scored the veteran's 
Global Assessment of Functioning as 42 secondary to suicidal 
ideation.  The examiner stated that, in regards to aid and 
attendance of another, the veteran's current PTSD 
symptomatology does not appear to be incapacitating or 
debilitating at this time.

In considering the enumerated factors in light of the above 
evidence, none of the evidence specifically reveals the 
veteran uses any prosthetic or orthopedic appliance that may 
need to be adjusted with the aid of another.  Although the 
evidence shows that he needs assistance in the preparation 
and serving of meals, it does not show he is unable to feed 
himself due to loss of coordination of upper extremities or 
extreme weakness.  In addition, although the evidence shows 
that the veteran has recently had urinary incontinence and 
has been provided assistance with continence, there is no 
indication that his urinary incontinence is due to any 
service-connected disability.  Finally, the evidence shows 
the veteran also receives some assistance with bathing and 
dressing himself (although not undressing), but again there 
is no indication that this is due to any service-connected 
disability.  Rather this appears to be due to his advanced 
degenerative joint disease of the lumbar spine and knees, 
which make it difficult for him to move around and cause 
problems with his balance as well as his decreased visual 
acuity (blindness left eye).  

Furthermore, the evidence mostly shows the veteran to be 
fully oriented and competent to handle his finances.  
Although medical records indicate daily PTSD symptoms, the 
evidence clearly reflects that the veteran's need for aid and 
attendance is mostly because of decreased mobility due to the 
degenerative joint disease in his knees, which affects his 
balance and makes him at risk for falls.  His decreased 
hearing and visual acuity also affect his ability to perform 
ADLs.  The veteran also has problems with obesity and 
hypertension.  None of these disabilities are service-
connected.  

There is no indication that the veteran's service-connected 
disabilities have a significant impact on his ability to 
attend to his daily needs.  In fact, no finding was made at 
the July 2004 VA Aid and Attendance examination of an 
impairment due to the gunshot wound residuals, and the PTSD 
examination report indicates that the veteran's psychiatric 
disorders do not appear to be incapacitating or debilitating.

Moreover, the veteran's VA physician indicated in the two 
examination reports from May 2004 and April 2005 that the 
condition which mostly prevents self care is the veteran's 
decreased mobility caused by poor balance due to severe 
degenerative joint disease.  The VA treatment records and the 
private home health care records support this.    

In sum, the veteran's service-connected disabilities have not 
created the need for regular aid and attendance.  Nor have 
they rendered him bedridden or housebound.  Rather it is his 
multiple nonservice-connected disabilities that create the 
veteran's need for regular aid and attendance.

Accordingly, the Board finds that the preponderance of the 
evidence is against finding that the veteran is in need of 
regular aid and attendance, is bedridden or is permanently 
housebound because of his service-connected disabilities.  
Consequently, an award of special monthly compensation based 
on the need for regular aid and attendance or being 
housebound is not warranted.  

As the preponderance of the evidence is against the veteran's 
claim for special monthly compensation based on the need for 
regular aid and attendance of another person or being 
housebound, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1  Vet. App. 49 (1990).   
ORDER

Entitlement to special monthly compensation on account of the 
need for regular aid and attendance of another person or on 
account of being permanently housebound is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


